Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 1 of 79

 

 

EXHIBIT 15

 

 
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 2 of 79

 

IN THE CIRCUIT COURT FOR BALTIMORE COUNTY, MARYLAND
ROBERT BUCZKOWSKI],

804 Winchester Drive
Westminster, MD 21157

Plaintiff Case No,

 

¥,

MADISON MECHANICAL
CONTRACTING, LLC,

Serve:

Richard G. Arnold

2929 Excelsior Springs Ct.
Ellicott City, MD 21042

and

MADISON MECHANICAL OS
CORP.,

Serve:

State Department of
Assessments & Taxation
301 W. Preston Street
Baltimore, MD 21201

and
GLENN A. HASLAM,
Serve:
Glenn A. Haslam
12154 Mt. Albert Road
Ellicott City, MD 21042

and

 

 
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 3 of 79

GARY GAROFALO,

Serve:

Gary Garofalo

2818 Hunt Valley Drive
Glenwood, MD 21738

and
RICHARD LOMBARDO,

Serve:

Richard Lombardo

3194 Danmark Drive

West Friendship, MD 21794

and
LAWRENCE KRAEMER,

Serve:

Lawrence Kraemer

2201 Warwick Way
Marriottaville, MD 21104

 

and
RICHARD G, ARNOLD,

Serve:

Richard G. Arnold

2929 Excelsior Springs Ct.
Ellicott City, MD 21042

Defendants

 

 
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 4 of 79

COMPLAINT
COMES NOW, the Plaintiff, Robert Buczkowski, by and through counsel, and
gues the Defendants, Madison Mechanical Contracting, LLC, Madison Mechanical OS

Corporation, Glenn A. Haslam, Gary Garofalo, Richard Lombardo, Lawrence

Kraemer, and Richard G. Arnold, and for cause states as follows:
The Parties and Related Entities

1. Plaintiff Robert Buczkowski is a resident of the State of Maryland, who
resides at 804 Winchester Drive, Westminster, MD 21157.

2. Defendant Madison Mechanical Contracting, LLC is a Maryland limited
liability company with its principal place of business located at 5621 Old Frederick
Road, Catonsville, MD 21228.

3. Defendant Madison Mechanical OS Corp. is a Maryland corporation with

its principal place of business located at 5621 Old Frederick Road, Suite 1,

Catonsville, MD 21228.

4, Defendant Glenn Haslam is a resident of the State of Maryland, who

resides at 12154 Mt. Albert Road, Ellicott City, MD 21042.

5. Defendant Gary Garofalo is a resident of the State of Maryland, who

resides at 2818 Hunt Valley Drive, Glenwood, MD 21738.

6. Defendant Richard Lombardo is a resident of the State of Maryland, who

mT

resides at 3194 Danmark Drive, West Friendship, MD 21794. - m7
: = 7

: i) a

. a>

f “=

‘ i} 3

3 “a [-% - MN

e

~~ my

3
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 5 of 79

7. Defendant Lawrence Kraemer is a resident of the State of Maryland,
whose place of employment is located at 2201 Warwick Way, Marriottsville, MD
21104.

8. Defendant Richard G. Arnold is a resident of the State of Maryland, who
resides at 2929 Excelsior Springs Court, Ellicott City, MD 21042.

Jurisdiction and Venue

9. This Court has jurisdiction over this action under Md. Code, Cts. & Jud.
Proc. § 1-501.

10. This Court has jurisdiction over the parties to this action under Md.
Code, Cts. & Jud. Proc. § 6-102, as the natural persons who are parties to this action
are domiciled in and/or maintain their principal places of business in Maryland, and
the entity parties to this action were organized under the laws of Maryland.

11. This Court is a proper venue for this action under Md. Code, Cts. & Jud.
Proc. § 6-201, as Defendants Madison Mechanical Contracting, LLC and Madison
Mechanical OS Corp. have their principal places of business in Baltimore County,
Maryland. There is no single venue applicable to all Defendants. Because Baltimore
County is a venue in which one of the Defendants could be sued, it is an appropriate
venue under Cts. & Jud. Proc. § 6-201(b).

Facts Common to All Counts

A. Formation of Madison Mechanical, Inc.
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 6 of 79

12. Inthe early 1990s, Defendant Glenn Haslam was a partner in an entity
known as Baltimore Mechanical Services, Inc., a construction subcontractor.

13. Baltimore Mechanical Services performed work as a subcontractor for
Harkins Builders, Inc. and other general contractors. The sole shareholder of Harkins
Builders was J.P. “Blasé” Cooke.

14. In 1992, Baltimore Mechanical Services filed a petition for bankruptcy
under Chapter 11 of the Bankruptcy Code.

15. In 1993, Blasé Cooke founded Madison Mechanical, Inc. Madison
Mechanical, Inc. was incorporated as a Maryland corporation on March 10, 1993. Mr.
Cooke was the sole shareholder of Madison Mechanical, Inc.

16. The initial purpose of Madison Mechanical, Inc. was to complete work
that had been left incomplete by Baltimore Mechanical Services when it filed for
bankruptcy. However, Madison Mechanical, Inc. began to bid for other work as well,
and became profitable within several years after its founding.

17. Mr. Haslam was the president of Madison Mechanical, Inc. Upon
information and belief, Mr. Cooke and Mr. Haslam had an agreement permitting Mr.
Haslam to purchase Mr. Cooke’s 100% ownership interest in Madison Mechanical, Inc.

18. Plaintiff Robert Buczkowski is a certified public accountant with
extensive experience in the construction industry.

19. In 2001 Madison Mechanical, Inc. was having operational and financial

difficulties.
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 7 of 79

20. In 2001, Defendant Gary Garofalo—who was then and still is employed
by Harkins Builders and provided oversight of Madison Mechanical, Inc. for Mr.
Cooke—retained the services of Mr. Buczkowski as a consultant to assist in updating
and organizing Madison Mechanical, Inc.’s accounting records and procedures.

21. In 2002, Madison Mechanical, Inc. offered Mr. Buczkowski a fulltime
employment position.

22. Mr. Buczkowski met with Mr. Haslam and Mr. Garofalo to negotiate the
terms of his employment for Madison Mechanical, Inc. Mr. Buczkowski learned of Mr.
Haslam’s buyout agreement with Mr. Cooke. Mr. Buczkowski made it clear that if he
accepted employment for Madison Mechanical, Inc., he expected to be part of the
buyout, receiving a 20% ownership interest and 10% of profits. Mr. Haslam orally
agreed to these terms. Mr. Buczkowski began his employment for Madison
Mechanical, Inc. in April 2002. He held the position of Chief Financial Officer.

23. From 2002-2007, Madison Mechanical, Inc.’s revenues and profits
steadily increased. During this time period Mr. Buczkowski was involved in both the
financial and operational side of the business, helping to control the growth and
profitability of the corporation and manage its day-to-day operations.

B. Formation of Madison Mechanical OS Corp. and purchase of Madison
Mechanical, Ine. stock.

24.  IJnor around 2006 or 2007, as Mr. Cooke was suffering from cancer, Mr.
Haslam, Mr. Garofalo, and Mr, Buczkowski had various discussions regarding the
purchase of Mr. Cooke’s 100% interest in Madison Mechanical, Inc.

6
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 8 of 79

25. Mr. Garofalo strongly recommended that the parties allow two other
individuals to buy into Madison Mechanical, Inc.: Defendant Richard Lombardo, who
was the Chief Executive Officer of Harkins Builders, and Defendant Lawrence
Kraemer, who was Vice President of Estimating at Harkins Builders.

26. Mr. Cooke died on October 2, 2007.

27. Onor about December 13, 2007, Mr. Haslam, Mr. Garofalo, Mr.
Buczkowski, Mr. Lombardo, and Mr. Kraemer formed a new entity called Madison
Mechanical OS Corp.

28. The purpose of Madison Mechanical OS Corp. was to purchase all of the
stock of Madison Mechanical, Inc. and to operate Madison Mechanical, Inc. as a
wholly-owned subsidiary of Madison Mechanical OS Corp.

99. Onor about December 31, 2007, the above parties entered into a
Stockholders Agreement with Madison Mechanical OS Corp.

30. The Stockholders Agreement provided that the corporation had been
formed “for the purpose of acquiring all of the issued and outstanding capital stock of
and operating Madison Mechanical, Inc.” (Stockholders Ag. at 1.)

31. The Stockholders Agreement further provided that “the Corporation has
acquired all of the issued and outstanding Common Stock of Madison Mechanical, Inc.
(MMI Stock’) from Dawn Cooke (the ‘Transferor’) in exchange for a Promissory Note
from the Corporation secured by a pledge of the MMI Stock and joint and several

guaranties from the Stockholders hereunder.” (Stockholders Ag. at 1.)
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 9 of 79

32. Thus, as of December 31, 2007, Madison Mechanical OS Corp. was the
sole shareholder of Madison Mechanical, Inc.; Madison Mechanical, Inc. was a wholly-
owned subsidiary of Madison Mechanical OS Corp.

33. The shareholders of Madison Mechanical OS Corp. were, and still are,
Mr. Haslam, Mr. Garofalo, Mr. Buczkowski, Mr. Lombardo, and Mr. Kraemer.

34. Upon information and belief, Mr. Haslam is the sole Director of Madison
Mechanical OS Corp.

35. Upon information and belief, Madison Mechanical OS Corp. agreed to
purchase the shares of Madison Mechanical, Inc. from the Cooke Estate for a purchase
price of $3.8 million, with $1 million paid prior to closing via an owner distribution
and a Promissory Note for the balance of $2.8 million, which was to be paid from
Madison Mechanical, Inc. profits.

36. Upon information and belief, the shares of Madison Mechanical OS Corp.

were owned as follows:

Glenn Haslam: 54%
Gary Garofalo: 138%
Robert Buczkowsk1: 13%
Richard Lombardo: 10%
Lawrence Kraemer: 10%

37. Having been involved with Madison Mechanical, Inc. for many years,
Mr. Haslam, Mr. Garofalo, and Mr. Buczkowski all had substantial “sweat equity” in
the corporation. Mr. Lombardo and Mr. Kraemer had no prior involvement with

Madison Mechanical, Inc. It was agreed that Mr. Haslam, Mr. Garofalo, and Mr.
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 10 of 79

Buczkowski would be entitled to a “preferential distribution/note” in the amount of
$760,000—20% of the $3.8 million purchase price—in order to purchase their shares.
Mr. Garofalo was tasked with memorializing this transaction in a written document
signed by all parties, but he failed to do so. There was never a “preferential
“distribution made, so effectively Mr. Lombardo and Mr. Kraemer each acquired a
10% ownership interest in Madison Mechanical OS Corp. for no consideration. Upon
the purchase of Mr. Cooke’s shares, Mr. Buczkowski’s receipt of profits was increased
to 5%. There was an oral agreement between Mr. Buczkowski and Mr. Haslam that
Mr. Buczkowski’s profit share would be gradually increased to 10%, as originally
discussed in his employment negotiations. However, this did not occur.

C. Madison Mechanical OS Corp. Stockholders Agreement regarding
transfer of shares.

38. As explained above, upon the formation of Madison Mechanical OS
Corp., Mr. Buczkowski became a 18% shareholder of the corporation.

39. Under the Madison Mechanical OS Corp. Stockholders Agreement, the
stockholders’ stock could be transferred only in the following circumstances: (a) sale,
gift, or bequest to a shareholder’s direct family member, (b) disability of a shareholder,
(c) insolvency of a shareholder, (d) failure by a shareholder to contribute upon a
default of the corporation’s obligations to a transferor of shares, (e) desire by the
shareholder to transfer his stock, (f) death, or (g) termination for cause.

40. The Stockholders Agreement defines “termination for cause” as

“termination for persistent non-performance of the Stockholder’s duties as an

9
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 11 of 79

employee or officer of the Corporation and its affiliates or for criminal conduct
involving a crime of moral turpitude, gross negligence, willful misconduct or a breach
of the Stockholder’s fiduciary duty to the Corporation and its affiliates as an employee,
director, or officer.” (Stockholders Ag. § 4(a)(8).)

41. The Stockholders Agreement provides: “In the event of a breach or
default by any party to his Agreement, the non-defaulting parties shall be entitled to
reasonable attorney’s fees, costs and expenses against the defaulting party or parties
in enforcing, prosecuting or defending any dispute or litigation under this Agreement.”
(Stockholders Ag. § 17.)

D. Financial difficulties of Madison Mechanical, Inc.

42. As described above, Madison Mechanical OS Corp. was formed in 2007
and became the sole shareholder of Madison Mechanical, Inc. Madison Mechanical OS
Corp. continued to operate Madison Mechanical, Inc. as it had operated previously.

43. From 2007-2012, Madison Mechanical, Inc. continued to be profitable. As
of December 31, 2012, the five shareholders of Madison Mechanical OS Corp. had
equity in the corporation of $7,165,066. That same year, Madison Mechanical OS
Corp. made its last payment to the Cooke Estate for Mr. Cooke’s shares, and thereby
owned Madison Mechanical, Inc. free and clear.

44. In 2011 and 2012, at the urging of Mr. Haslam and over the objections of
Mr. Buczkowski and other employees, Madison Mechanical, Inc. took on six large

construction projects simultaneously. Five of the projects were subcontracts under

10
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 12 of 79

Clark Construction Group, LLC: City Center (a $17.5 million project), City Market (a
$16.3 million project), Wardman (a $10 million project), Lot31/31A (a $4.6 million
project), and 14W (a $7.4 million project) located in Washington, D.C. and Maryland.
A sixth project was a subcontract under The Whiting Turner Contracting Company for
a project known as Mid-Pike Block 10 (a $10 million project) located in Montgomery
County, Maryland.

45. Mr. Haslam would not allow the hiring of the appropriate amount of
additional staff needed to run these jobs simultaneously.

46. Under the oversight of Mr. Haslam, the above-referenced projects were
incorrectly bid, insufficiently staffed, and mismanaged.

47. As aresult, Madison Mechanical, Inc. incurred severe financial
difficulties in 2013-2015.

48. In 2013, Clark Construction expressed an intention to “call” Madison
Mechanical, Inc.’s bonds. Although this would have been problematic, the Madison
Mechanical OS Corp. shareholders were not personally liable on the bonds.

49. In June-July 2013, Madison Mechanical, Inc. incurred significant cash-
flow difficulties on the Clark projects. As a result, Madison Mechanical, Inc.’s $1.5
million line of credit with BB&T Bank was exhausted. Mr. Buczkowski successfully
negotiated with the Bank to convert the existing $1.5 million line of credit to a term
note and was able to obtain an additional $2 million line of credit, both with extended

payment terms favorable to Madison Mechanical.

11
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 13 of 79

50. By December 2013, due to continued cash-flow problems on the Clark
projects, Madison Mechanical exhausted the new $2 million line of credit.

51. Under the $1.5 million note, payments of $375,000 were due in
December 2013 and March 2014. Due to continuing financial difficulties in the Clark
projects, Madison Mechanical had no funds available for these payments when they
came due. In December 2013, Mr. Buczkowski was able to negotiate with the Bank for
a waiver of the December 2013 payment and a three-month extension of the note.

52. When the $375,000 payment was due in March 2014, Madison
Mechanical, Inc. was still unable to make the payment. Mr. Buczkowski continued to
communicate with the Bank and was able to maintain the status quo of the situation,
without the Bank declaring a default, through June 2014.

53. InJune 2014, due to Madison Mechanical, Inc.’s continued inability to
make payments on the notes, the local BB&T branch with whom Madison Mechanical,
Inc. was working turned the loans over to BB&T’s “troubled asset” division.

54. Mr. Buczkowski once again proposed to Mr. Haslam and Mr. Garofalo
that Madison Mechanical, Inc. consider filing for bankruptcy to protect the equity in
the corporation. He also proposed that the corporation make a nominal payment to
BB&T and continue to negotiate with the Bank in order to preserve much-needed cash
flow.

55. Mr. Haslam and Mr. Garofalo once again declined to even discuss the

possibility of filing for bankruptcy. They stated that they would not consider these

12
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 14 of 79

options because it would put them in a bad light and could harm their reputations in
the business community. This was particularly a concern of Mr. Lombardo, Mr.
Kraemer, and Mr. Garofalo, who were officers of Harkins Builders. Harkins Builders
used the same bonding company as Madison Mechanical, Inc. and Mr. Lombardo, Mr.
Kraemer, and Mr. Garofalo were concerned about the implications with the bonding
company if Madison were to file for bankruptcy protection.

56. Mr. Haslam and Mr. Garofalo decided to become directly involved in the
discussions with BB&T.

57. Mr. Haslam and Mr. Garofalo decided not to include Madison
Mechanical, Inc.’s legal counsel in their discussions with BB&T or the decision-
making process as strongly recommended by Mr. Buczkowski. Over the objections of
Mr. Buczkowski, Mr. Haslam and Mr. Garofalo decided to use Madison Mechanical,
Inc’’s little available cash to pay the notes and related fees, without any further
discussion or negotiation with the bank, which was to the immediate detriment of
Madison Mechanical, Inc.’s day-to-day operations and ability to pay vendors.

58. During this time period, Mr. Haslam suffered serious mental and
emotional distress.

59. As noted above, Mr. Buczkowski’s role with Madison Mechanical OS
Corp. and Madison Mechanical, Inc. was as Chief Financial Officer. However, because
of his extensive experience in the construction industry, he often spent much of his

time at jobsites serving as a de facto Project Manager.

13
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 15 of 79

60. Given the poor planning and mismanagement involved in the Clark
Construction projects, Mr. Buczkowski began to spend most of his time on a daily
basis on jobsites attempting to resolve numerous problems and placate the General
Contractor and Owners. At the same time, Mr. Haslam retained final say on virtually
all major business decisions, and often vetoed Mr. Buczkowski’s proposed solutions,
such as hiring additional personnel to help manage the troubled projects.

61. As Madison Mechanical, Inc.’s and Madison Mechanical OS Corp.'s
financial situation deteriorated, Mr. Buczkowski urged the other shareholders to
consider all options to protect the equity in the corporation, including bankruptcy if
necessary. The other shareholders resisted. As noted above, Mr. Lombardo, Mr.
Garofalo, and Mr. Kraemer—who retained their positions as officers of Harkins
Builders—were concerned about their personal and professional reputations in the
industry and did not want others outside of Madison Mechanical OS Corp. to even
know they were involved with Madison.

62. IndJune 2014, Madison Mechanical, Inc. sought to obtain two bonds
totaling $1.5 million. Mr. Haslam and My. Garofalo led the negotiations of the bonds
while Mr. Buczkowski was consumed with the day-to-day management of the Clark
Construction projects and juggling vendor issues and relations due to the day-to-day
cash-flow issues.

63. Mr. Haslam and/or Mr. Garofalo informed Mr. Buczkowski that they had

secured the $1.5 million bonds, but the shareholders would have to sign personal

14
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 16 of 79

guarantees. Mr. Haslam and/or Mr. Garofalo assured Mr. Buczkowski that the
guarantees applied only to the $1.5 million bonds. In reliance on this assurance, Mr.
Buczkowski signed the guarantees. Mr. Buczkowski later learned that guarantees
actually applied to the prior bonds as well, which totaled over $35 million. In addition
to misleading Mr. Buczkowski into guaranteeing the prior bonds, Mr. Haslam and Mr.
Garofalo failed to even negotiate better terms for the bonds before causing all the
shareholders to retroactively guarantee them.

64. Madison Mechanical, Inc.’s and Madison Mechanical OS Corp.’s financial
situation continued to deteriorate. In 2014, the shareholders made loans and capital
contributions to the corporations totaling more than $3 million in an effort to keep the
corporations financially viable.

65. Madison Mechanical, Inc. sustained losses of $12-15 million on the Clark
Construction projects, which completely negated the shareholders’ previous retained
earnings, profitable job earnings, and the more than $3 million in loans and capital

contributions.

66. Mr. Buczkowski repeatedly informed the other shareholders that it was
his position that they should all be focused on doing what is best for the long-term
health of Madison Mechanical, Inc. and Madison Mechanical OS Corp., rather than
what is best for each of them individually and their own personal reputations.

E. Formation of Madison Mechanical Contracting, LLC.

15
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 17 of 79

67. Throughout 2013-2015, Madison Mechanical OS Corp. had ongoing
discussions with Defendant Richard Arnold regarding Mr. Arnold’s buying into the
corporation or joining the shareholders in forming a new entity. Mr. Haslam and Mr.
Garofalo were directly engaged in these discussions and kept Mr. Buczkowski
informed of the various proposed terms. The proposals that were relayed to Mr.
Buezkowski all entailed either Mr. Arnold buying shares of Madison Mechanical OS
Corp. or forming a new entity with the shareholders, to include Mr. Buczkowski.

68. In late 2014 and early 2015, Mr. Haslam and Mr. Garofalo updated Mr.
Buczkowski less frequently. When Mr. Buczkowski inquired, Mr. Haslam stated that
it appeared there would not be a deal involving Mr. Arnold.

69. Inthe summer of 2015, Mr. Haslam told Mr. Buczkowski that Mr.
Lombardo was unhappy with Mr. Buczkowski’s position that all the shareholders
should be more concerned with the financial health of Madison Mechanical, Inc. and
Madison Mechanical OS Corp. than with their own personal reputations. According to
Mr. Haslam, Mr. Lombardo—who was apparently more concerned about his own
reputation than about the well-being of the Madison entities—took offense at Mr.
Buczkowsk's position.

70. Sometime in 2015, Mr. Haslam and Mr. Garofalo stopped informing Mr.

Buczkowski of their ongoing negotiations with Mr. Arnold.

16
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 18 of 79

71. Unbeknownst to Mr. Buczkowski, on or about August 20, 2015, the other
shareholders of Madison Mechanical OS Corp., along with Richard Arnold, formed a

new entity called Madison Mechanical Contracting, LLC.

72. Madison Mechanical Contracting, LLC consists of the followmg

members:
Richard Arnold: 34%
Glenn Haslam: 34%
Gary Garofalo: 12%
Richard Lombardo: 10%
Lawrence Kraemer: 10%

73. The members of Madison Mechanical Contracting, LLC entered into an
Operating Agreement on or about October 19, 2015.

74. Upon information and belief, the purpose of this new company was to
take business and corporate opportunities from Madison Mechanical, Inc. and

Madison Mechanical OS Corp. for the benefit of Madison Mechanical Contracting,

LLC and its members.

75. In October 2015, Mr. Haslam and Mr. Garofalo informed Mr.
Buezkowski that they intended to “part ways” with him. They indicated that they no
longer wanted him as a business partner, but offered to hire him as an outside
consultant. They did not tell him about Madison Mechanical Contracting, LLC or their
intent to take business and corporate opportunities from Madison Mechanical, Inc.

76. Mr. Buczkowski continued to work on behalf of Madison Mechanical, Inc.

and Madison Mechanical OS Corp., as he had before.

17
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 19 of 79

77. Mr. Buczkowski first learned of the existence of Madison Mechanical
Contracting, LLC in November 2015. He also uncovered evidence that Madison
Mechanical Contracting, LLC was diverting business and corporate opportunities
from Madison Mechanical, Inc.

78. On November 11, 2015, Mr. Buczkowski, through counsel, informed Mr.
Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, and Mr. Arnold that their
diversion of business and corporate opportunities from Madison Mechanical, Inc. to
Madison Mechanical Contracting, LLC was unlawful, and demanded that they cease

and desist doing so.

F. Termination of Mr. Buczkowski.

79. On November 6, 2015, Mr. Buczkowski informed several Madison
Mechanical, Inc. employees that the corporation had not received certified payrolls
from certain sub-subcontractors on a project for which Madison Mechanical, Inc. was a
subcontractor for Plano-Coudon, LLC, the general contractor. It was required by law
that the sub-subcontractors provide certified payrolls to Madison Mechanical, Inc. Mr.
Buczkowski was informed by the accounting manager that Mr. Haslam had told him
and other employees not to worry about getting the certified payrolls from the

subcontractors on this job.

18
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 20 of 79

80. On November 16, 2015, Mr. Buczkowski informed Mr. Garofalo, Mr.
Lombardo, and Mr. Kraemer of the issue with the lack of certified payrolls and
requested guidance on how to approach this matter with Plano-Coudon. Mr.
Buczkowski initially received no response. Mr. Kraemer eventually responded, stating
that he was not aware of the issue. Mr. Garofalo and Mr. Lombardo never responded.

81. Onor about November 18, 2015, Mr. Haslam gave Mr. Buczkowski a
letter on Madison Mechanical, Inc. letterhead, and signed by Mr. Haslam in his
capacity as president of Madison Mechanical, Inc. The letter stated that Mr.
Buczkowski was terminated “for cause, effective immediately.”

82. The letter stated, “[flor the reasons that have been discussed with you on
numerous occasions, you were previously advised that your employment with Madison
Mechanical, Inc. (the Company) was being terminated for cause.” In fact, Mr.
Buczkowski had never previously been informed that he would be terminated, with
our without cause

83. When Mr. Haslam gave the letter to Mr. Buczkowski on November 18,
2015, Mr. Buczkowski read it in the presence of Mr. Haslam and Brant Geiman, the
Accounting Manager for Madison Mechanical, Inc. Mr. Buczkowsk asked Mr. Haslam
what the “cause” was for his termination, as no one at Madison Mechanical had ever
accused Mr. Buczkowski of any actions that would constitute cause for termination.
Mr. Haslam responded there was no cause for Mr. Buczkowski’s termination, and that

“the lawyer just put that language in there,” or words to that effect.

19
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 21 of 79

84. Mr. Haslam further stated to Mr. Buczkowski that he had no problems
with anything Mr. Buczkowski had done, and that he appreciated all he had done for
Madison Mechanical, Inc. over the years. Mr. Haslam indicated that it was the other
shareholders who wanted to terminate Mr. Buczkowski. Mr. Haslam stated that the
other shareholders—particularly Mr. Lombardo—disagreed with Mr. Buczkowski's
position that they should put the financial health of Madison Mechanical, Inc. and
Madison Mechanical OS Corp. ahead of their own personal reputations. Mr. Haslam
further stated that the other shareholders of Madison Mechanical OS Corp. had
decided they did not want Mr. Buczkowski to be a part of their new business venture.

85. The effort to terminate Mr. Buczkowski “for cause” was an attempt to
force a transfer of his stock in Madison Mechanical OS Corp.

86. However, the letter of termination came not from Madison Mechanical
OS Corp., the parent corporation, but from Madison Mechanical, Inc., the subsidiary.
Therefore, it could not possibly have been a termination (with or without cause) by
Madison Mechanical OS Corp.

87. Furthermore, there was no cause for Mr. Buczkowski’s termination. He
had not engaged in persistent non-performance of his duties as an employee or officer
of Madison Mechanical OS, nor had he engaged in criminal conduct involving a crime
of moral turpitude, gross negligence, willful misconduct, or a breach of his fiduciary
duties to the corporation. As Mr. Haslam admitted to Mr. Buczkowski, there was no

cause for the termination.

20
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 22 of 79

88. Nevertheless, on or about January 14, 2016, Madison Mechanical OS
Corp., through counsel, informed Mr. Buczkowski’s counsel that (a) Mr. Buczkowski's
employment with Madison Mechanical OS Corp. had allegedly been terminated on
November 24, 2015, (b) Mr. Buczkowski was obligated to sell his shares in Madison
Mechanical OS Corp. based on the book value of Madison Mechanical OS Corp. in
2014, (c) the book value of Madison Mechanical OS Corp. in 2014 was negative, and
(d) the purchase price for Mr. Buczkowski’s stock in Madison Mechanical OS Corp.
was $0.

89. Inthe January 14, 2016 letter, Madison Mechanical OS demanded that
Mr. Buezkowski “endorse his stock certificate in blank and forward it to [Madison
Mechanical OS Corp.’s counsel] to consummate the stock purchase.” Mr. Buczkowski,
rightfully, has not done so.

90. Mr. Buczkowski has not endorsed his stock certificate to Madison
Mechanical OS Corp. or to anyone else. He remains a stockholder of the corporation.
G. Dissolution of Madison Mechanical, Inc.

91. On December 21, 2015, Defendants dissolved Madison Mechanical, Ine.

92. Mr. Haslam signed Articles of Dissolution of the corporation under
penalties of perjury, which were filed with the Department of Assessments and

Taxation on December 21, 2015.

21
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 23 of 79

93. Upon information and belief, Mr. Haslam did not give notice to or hold a
meeting of the stockholders of Madison Mechanical OS Corp. before he unilaterally
dissolved its subsidiary, Madison Mechanical, Inc.

94, Under Md. Code, Corps. & Assocs. § 3-404, “[njot less than 20 days prior
to the filing of articles of dissolution with the Department, the corporation shall mail
notice that dissolution of the corporation has been approved to all its known creditors
at their addresses as shown on the records of the corporation and to its employees,
either at their home addresses as shown on the records of the corporation, or at their
business addresses.”

95. Inthe Articles of Dissolution that Mr. Haslam signed, he stated that
“Injotice of the approved dissolution was mailed to all known creditors of the
Corporation on December 21, 2015.”

96. Mr. Haslam’s statement in the Articles of Dissolution that notice was
sent to all known creditors was false. Notice of the dissolution of Madison Mechanical,
Inc. was not sent to all of the corporation's creditors.

97. Mr. Buczkowski is a creditor of Madison Mechanical, Inc. pursuant to a
Promissory Note in the amount of $150,000 that was signed by Mr. Haslam on behalf
the corporation in favor of Mr. Buczkowski on or about October 17, 2014, little more
than a year before the dissolution.

98. Despite the fact that Mr. Buczkowski was a creditor of Madison

Mechanical, Inc_—and despite Mr. Haslam’s statement under oath that notice was

22
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 24 of 79

sent to all known creditors of the corporation—notice of the dissolution of Madison
Mechanical, Inc. was not sent to Mr. Buczkowski.

99. Mr. Buezkowski learned of the dissolution of Madison Mechanical, Inc.
by reviewing the corporate status of the various Madison entities after his
termination.

100. The dissolution of Madison Mechanical, Inc. was an act of default under
the above-referenced Promissory Note.

101. Mr. Buczkowski brought an action against Madison Mechanical, Inc. on
the Note. On March 8, 2016, the Circuit Court for Howard County entered a judgment
by confession in favor of Mr. Buczkowski and against Madison Mechanical, Inc. in the
amount of $204,297.94. As such, Mr. Buezkowski remains a creditor of Madison
Mechanical, Inc.

102. Upon information and belief, Madison Mechanical, Inc. also failed to
send notice of its dissolution to other creditors in addition to Mr. Buezkowski.

103. Evenif Mr. Haslam’s statement that notice was sent to all creditors was
accurate (which, as explained above, it was not), his filing of the Articles of Dissolution
was premature. Corps. & Assocs. § 3-407(a)(1) states that a “corporation shall file
articles of dissolution for record with the Department . . . If there are any known
creditors of the corporation, after the 19th day following the mailing of notice to

them.” Mr. Haslam stated that notice was mailed to creditors on December 21, 2015,

23
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 25 of 79

the same day as the filing of the Articles of Dissolution. The Articles of Dissolution

was therefore filed prematurely.

F. Diversion of corporate opportunities from Madison Mechanical, Inc.
and Madison Mechanical OS Corp. to Madison Mechanical
Contracting, LLC.

104, Upon information and belief—at or around the time of the formation of
Madison Mechanical Contracting, LLC, termination of Mr. Buczkowski, and
dissolution of Madison Mechanical, Inc.—Madison Mechanical Contracting, LLC took
over ongoing projects that were previously being performed by Madison Mechanical,
Inc. as well as several contracts that had been negotiated under Madison Mechanical,
Inc.’s name and began performing the projects for the benefit of Madison Mechanical
Contracting, LLC.

105. Effective January 1, 2016, all Madison Mechanical, Inc. employees
became employed by Madison Mechanical Contracting, LLC.

106. Madison Mechanical, Inc. corporate records show that as of September
30, 2015, Madison Mechanical, Inc. had subcontracts and/or commitments for the
following projects: Ashby Ponds 2.4; Ashby Ponds Reconfiguration; Brentwood; Pier
Hotel II; Perryhall BV; and Havre de Grace Readiness.

107. Madison Mechanical Contracting, LLC records show that as of February

1, 2016, Madison Mechanical Contracting, LLC was performing these same

subcontracts.

24
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 26 of 79

108. Madison Mechanical Contracting, LLC effectively misappropriated the
name, goodwill, records, trade secrets, assets, and accounts receivables of Madison
Mechanical, Inc. for no consideration.

109. Because Madison Mechanical, Inc. was a wholly-owned subsidiary of
Madison Mechanical OS Corp., the misappropriation of Madison Mechanical, Inc. by
Madison Mechanical Contracting, LLC was to the detriment of Madison Mechanical
OS Corp. and its shareholders and to the benefit of Madison Mechanical Contracting,
LLC and its members.

110. In addition to misappropriating current, ongoing projects and accounts
receivable to benefit their new company, Madison Mechanical Contracting, LLC, Mr.
Garofalo, Mr. Haslam, Mr. Kraemer, and Mr. Lombardo have diverted corporate
opportunities from Madison Mechanical OS Corp. to Madison Mechanical Contracting,
LLC.

111. Upon information and belief, Madison Mechanical Contracting, LLC is
performing services on numerous projects that were previously Madison Mechanical,
Inc. subcontracts.

112. Upon information and belief, all of these projects are the types of projects
that could have—and, absent the interference of Madison Mechanical Contracting,
LLC—would have been performed by Madison Mechanical OS Corp. through its

wholly-owned subsidiary, Madison Mechanical, Inc.

25
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 27 of 79

113. Defendants have persisted in their unlawful diversion of business and
income from Madison Mechanical, Inc. to Madison Mechanical Contracting, LLC.

114. Defendants simply took over and misappropriated the name, goodwill,
trade secrets, assets, and accounts receivable of Madison Mechanical, Inc.—a wholly-
owned subsidiary of Madison Mechanical OS Corp.—with no consideration to Madison
Mechanical OS Corp. and in direct competition with Madison Mechanical OS Corp.

115. Defendants continue to use the Madison Mechanical, Inc. name,
goodwill, trade secrets, assets, and accounts receivable, but for their own benefit and
with no benefit to Madison Mechanical, Inc. or its parent, Madison Mechanical OS
Corp.

Count 1 - Declaratory Judgment

(Against Madison Mechanical OS Corp., Glenn A. Haslam,
Gary Garofalo, Richard Lombardo, and Lawrence Kraemer)

116. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

117. This declaratory judgment action is brought pursuant to Md. Code, Cts.
& Jud. Proc. §§ 3-406 and 3-407 for the purpose of determining questions of actual
controversy between the parties and terminating uncertainty and controversy giving
rise to this proceeding.

118. Mr. Buczkowski owns 13% of the shares of Defendant Madison

Mechanical OS Corp.

26
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 28 of 79

119. The remaining 87% of the shares of Madison Mechanical OS Corp. are
owned by Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr. Kraemer.

120. On or about December 31, 2007, Mr. Buczkowski, Mr. Haslam, Mr.
Garofalo, Mr. Lombardo, and Mr. Kraemer entered into a Stockholders Agreement
with Madison Mechanical OS Corp.

121. The Stockholders Agreement is a valid and binding contract.

122. Mr. Buezkowski has not breached the Stockholders Agreement.

123. Under the Madison Mechanical OS Corp. Stockholders Agreement, the
stockholders’ stock could be transferred only in the following circumstances: (a) sale,
gift, or bequest to a shareholder’s direct family member, (b) disability of a shareholder,
(c) insolvency of a shareholder, (d) failure by a shareholder to contribute upon a
default of the corporation’s obligations to a transferor of shares, (e) desire by the
shareholder to transfer his stock, (f) death, or (g) termination for cause.

124. The Stockholders Agreement defines “termination for cause” as
“termination for persistent non-performance of the Stockholder’s duties as an
employee or officer of the Corporation and its affiliates or for criminal conduct
involving a crime of moral turpitude, gross negligence, willful misconduct or a breach
of the Stockholder’s fiduciary duty to the Corporation and its affiliates as an employee,
director, or officer.” (Stockholders Ag. § 4(a)(8).)

125. Onor about November 18, 2015, Mr. Haslam gave Mr. Buczkowski a

letter on Madison Mechanical, Inc. letterhead, and signed by Mr. Haslam in his

27
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 29 of 79

capacity as president of Madison Mechanical, Inc. The letter stated that Mr.
Buczkowski was terminated “for cause, effective immediately.”

126. The effort to terminate Mr. Buczkowski “for cause” was an attempt to
force a transfer of his stock in Madison Mechanical OS Corp.

127. However, the letter of termination came not from Madison Mechanical
OS Corp., but from Madison Mechanical, Inc. Therefore, it could not possibly have
been a termination (with or without cause) by Madison Mechanical OS Corp.

128. Furthermore, there was no cause for Mr. Buczkowski’s termination. He
had not engaged in persistent non-performance of his duties as an employee or officer
of Madison Mechanical OS Corp., nor had he engaged in criminal conduct involving a
crime of moral turpitude, gross negligence, willful misconduct, or a breach of his
fiduciary duties to the corporation. There was no cause for his purported termination.

129. Nevertheless, on or about January 14, 2016, Madison Mechanical OS
Corp., through counsel, informed Mr. Buczkowski’s counsel that (a) Mr. Buczkowsk's
employment with Madison Mechanical OS Corp. had allegedly been terminated on
November 24, 2015, (b) Mr. Buczkowski was obligated to sell his shares in Madison
Mechanical OS Corp. based on the book value of Madison Mechanical OS Corp. in
2014, (c) the book value of Madison Mechanical OS Corp. in 2014 was negative, and

(d) the purchase price for Mr. Buczkowski’s stock in Madison Mechanical OS Corp.was

BO.

28
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 30 of 79

130. Inthe January 14, 2016 letter, Madison Mechanical OS demanded that
Mr. Buczkowski “endorse his stock certificate in blank and forward it to [Madison
Mechanical OS Corp.’s counsel] to consummate the stock purchase.” Mr. Buczkowski,
rightfully, has not done so.

131. Mr. Buczkowski has not endorsed his stock certificate to Madison
Mechanical OS Corp. or to anyone else. He remains a stockholder of the corporation.

132. Itis Mr. Buczkowski’s position that he was never actually terminated by
Madison Mechanical OS Corp. because the letter of termination came not from
Madison Mechanical OS Corp., but from Madison Mechanical, Inc. Mr. Buczkowski
therefore retains his employment and shares in Madison Mechanical OS Corp.

133. In the alternative, even if the letter from Madison Mechanical, Inc. can
be considered a termination by Madison Mechanical OS Corp., there was no cause for
the termination.

134, There therefore exists an actual controversy concerning justiciable issues
between Plaintiff and Defendants within the jurisdiction of this Court, involving the
issue of whether Mr. Buczkowski has been terminated by Madison Mechanical OS
and, if so, whether there was cause for his termination and whether he remains an
employee and/or a shareholder of Madison Mechanical OS.

135. Antagonistic claims are present between the parties. Those claims

indicate imminent and inevitable litigation.

29
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 31 of 79

136. Under §§ 3-401 through 3-415 of the Courts and Judicial Proceedings
Article, Plaintiff is entitled to a judgment declaring the rights and responsibilities of
the Plaintiff and Defendants, and further settling the legal relations, rights, and
responsibilities of the parties.

WHEREFORE, the Plaintiff demands:

a. That the Court issue a declaratory judgment that Plaintiff remains an
employee and a shareholder of Madison Mechanical OS Corp.; and

b. That the Court issue injunctive relief ordering the Defendants to take
any and all appropriate action to recognize Plaintiffs continued employment and
ownership of shares in Madison Mechanical OS; and

c. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action pursuant to the terms of the Stockholders
Agreement; and

d. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 2- Breach of Contract

(Against Madison Mechanical OS Corp., Glenn A. Haslam,
Gary Garofalo, Richard Lombardo, and Lawrence Kraemer)

137. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

138. Mr. Buczkowski owns 13% of the shares of Defendant Madison
Mechanical OS Corp.

30
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 32 of 79

139. The remaining 87% of the shares of Madison Mechanical OS Corp. are
owned by Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr. Kraemer.

140. On or about December 31, 2007, Mr. Buczkowski, Mr. Haslam, Mr.
Garofalo, Mr. Lombardo, and Mr. Kraemer entered into a Stockholders Agreement
with Madison Mechanicai OS Corp.

141. The Stockholders Agreement is a valid and binding contract.

142. Mr. Buczkowski has not breached the Stockholders’ Agreement.

143. Under the Madison Mechanical OS Corp. Stockholders Agreement, the
stockholders’ stock could be transferred only in the following circumstances: (a) sale,
gift, or bequest to a shareholder's direct family member, (b) disability of a shareholder,
(c) insolvency of a shareholder, (d) failure by a shareholder to contribute upon a
default of the corporation’s obligations to a transferor of shares, (e) desire by the
shareholder to transfer his stock, (f) death, or (g) termination for cause.

144. The Stockholders Agreement defines “termination for cause” as
“termination for persistent non-performance of the Stockholder’s duties as an
employee or officer of the Corporation and its affiliates or for criminal conduct
involving a crime of moral turpitude, gross negligence, willful misconduct or a breach
of the Stockholder’s fiduciary duty to the Corporation and its affiliates as an employee,
director, or officer.” (Stockholders Ag. § 4(a)(8).)

145. Onor about November 18, 2015, Mr. Haslam gave Mr, Buczkowski a

letter on Madison Mechanical, Inc. letterhead, and signed by Mr. Haslam in his

31
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 33 of 79

capacity as president of Madison Mechanical, Inc. The letter stated that Mr.
Buczkowski was terminated “for cause, effective immediately.”

146. The effort to terminate Mr. Buczkowski “for cause” was an attempt to
force a transfer of his stock in Madison Mechanical OS Corp.

147. However, the letter of termination came not from Madison Mechanical
OS Corp., but from Madison Mechanical, Inc. Therefore, it could not possibly have
been a termination (with or without cause) by Madison Mechanical OS Corp.

148. Furthermore, there was no cause for Mr. Buezkowski’s termination. He
had not engaged in persistent non-performance of his duties as an employee or officer
of Madison Mechanical OS Corp., nor had he engaged in criminal conduct involving a
crime of moral turpitude, gross negligence, willful misconduct, or a breach of his
fiduciary duties to the corporation. There was no cause for his purported termination.

149. Nevertheless, on or about January 14, 2016, Madison Mechanical OS
Corp., through counsel, informed Mr. Buczkowski’s counsel that (a) Mr. Buczkowski's
employment with Madison Mechanical OS had allegedly been terminated on
November 24, 2015, (b) Mr. Buczkowski was obligated to sell his shares in Madison
Mechanical OS based on the book value of Madison Mechanical OS in 2014, (c) the
book value of Madison Mechanical OS in 2014 was negative, and (d) the purchase
price for Mr. Buczkowski’s stock in Madison Mechanical OS was $0.

150. Inthe January 14, 2016 letter, Madison Mechanical OS Corp. demanded

that Mr. Buczkowski “endorse his stock certificate in blank and forward it to [Madison

32
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 34 of 79

Mechanical OS Corp.’s counsel] to consummate the stock purchase.” Mr. Buczkowski,
rightfully, has not done so.

151. Defendant’s efforts to terminate Mr. Buczkowski without cause and
obtain his shares in Madison Mechanical OS Corp. for no consideration constitute a
breach of the Stockholders Agreement.

152. Asa result of this breach, Mr. Buczkowski has suffered monetary
damages and non-monetary harm.

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages to Plaintiff in an amount exceeding $75,000;

b. That the Court issue a declaratory judgment that Plaintiff remains an
employee and a shareholder of Madison Mechanical OS Corp.; and

c. That the Court issue injunctive relief ordering the Defendants to take
any and all appropriate action to recognize Plaintiffs continued employment and
ownership of shares in Madison Mechanical OS Corp.; and

d. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action pursuant to the terms of the Stockholders
Agreement; and

e. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 3 ~ Oppression of Minority Shareholder

33
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 35 of 79

(Against Glenn A. Haslam, Gary Garofalo, Richard Lombardo, and
Lawrence Kraemer)

153. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

154. At all times relevant to this case, Mr. Buczkowski was, and remains, a
13% shareholder of Madison Mechanical OS Corp., a Maryland corporation.

155. Defendants Glenn Haslam (54%), Gary Garofalo (13%), Lawrence
Kraemer (10%), and Richard Lombardo (10%) are the other shareholders of Madison
Mechanical OS Corp.

156. Asa majority shareholder, Mr. Haslam owes a fiduciary duty to Mr.
Buczkowski to not exercise his control to the disadvantage of Mr. Buczkowski. Mr.
Haslam owes a fiduciary duty to Mr. Buezkowski to not use his voting power for his
own benefit or for a purpose adverse to the interests of the corporation and its
stockholders.

157. Asa majority of the shareholders, Mr. Haslam, Mr. Garofalo, Mr.
Kraemer, and Mr. Lombardo owe a fiduciary duty to Mr. Buczkowski to not exercise
their control to the disadvantage of Mr. Buczkowski. The majority shareholders owe a
fiduciary duty to Mr. Buczkowski to not use their voting power for their own benefit
or for a purpose adverse to the interests of the corporation and its stockholders.

158. Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr. Kraemer breached
the above duties when they (a) formed a new entity, Madison Mechanical
Contracting, LLC, to compete directly with Madison Mechanical OS Corp. and its

34
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 36 of 79

subsidiary, Madison Mechanical, Inc.; (b) concealed their plan and actions from Mr.
Buczkowski; (c) purported to terminate Mr. Buczkowski’s employment without cause;
(d) demanded that Mr. Buczkowski transfer his shares in Madison Mechanical OS
Corp. back to the corporation for no consideration; (e) usurped the ongoing business of
Madison Mechanical, Inc. for the benefit of their new entity and themselves; (f)
usurped the name, goodwill, assets, trade secrets, and accounts receivable of Madison
Mechanical, Inc.; (g) usurped corporate opportunities for the benefit of their new
entity and themselves, which rightfully belonged to Madison Mechanical, Inc. and
Madison Mechanical OS Corp.; and (h) dissolved Madison Mechanical, Inc.

159. Madison Mechanical OS Corp. has suffered monetary and non-monetary
harm as a result of the above breaches of fiduciary duty.

160. Mr. Buczkowski suffered direct harm as a result of these breaches,
separate and distinct from the harm suffered by the corporation, in that Defendants
wrongfully terminated his employment and demanded that he transfer his shares in
Madison Mechanical OS Corp. back to the corporation for no consideration.

161. Furthermore, unlike all of the other shareholders of Madison Mechanical
OS Corp., Mr. Buczkowski is not a member of Madison Mechanical Contracting, LLC.

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against

Defendants, and award damages in an amount exceeding $75,000;

35
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 37 of 79

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

e. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; Gi) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iit) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

e@. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation

be revived;

36
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 38 of 79

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and
g. That the Court award the Plaintiff such other and further relief as in law

and justice he may be entitled to receive.

Count 4- Oppression of Minority Shareholder
(Derivative Action on Behalf of Madison Mechanical OS Corp.)

(Against Glenn A. Haslam, Gary Garofalo, Richard Lombardo, and
Lawrence Kraemer)

162. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

163. At all times relevant to this case, Mr. Buczkowski was, and remains, a
13% shareholder of Madison Mechanical OS Corp., a Maryland corporation.

164. Defendants Glenn Haslam (54%), Gary Garofalo (13%), Lawrence
Kraemer (10%), and Richard Lombardo (10%) are the other shareholders of Madison
Mechanical OS Corp.

165. Asa majority shareholder, Mr. Haslam owes a fiduciary duty to Mr.
Buczkowski to not exercise his control to the disadvantage of Mr. Buczkowski. Mr.

Haslam owes a fiduciary duty to Mr. Buczkowski to not use his voting power for his

37
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 39 of 79

own benefit or for a purpose adverse to the interests of the corporation and its
stockholders.

166. Asa majority of the shareholders, Mr. Haslam, Mr. Garofalo, Mr.
Kraemer, and Mr. Lombardo owe a fiduciary duty to Mr. Buczkowski to not exercise
their control to the disadvantage of Mr. Buczkowski. The majority shareholders owe a
fiduciary duty to Mr. Buczkowski to not use their voting power for their own benefit or
for a purpose adverse to the interests of the corporation and its stockholders.

167. Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr. Kraemer breached
the above duties when they (a) formed a new entity, Madison Mechanical Contracting,
LLC, to compete directly with Madison Mechanical OS Corp. and its subsidiary,
Madison Mechanical, Inc.; (b) concealed their plan and actions from Mr. Buczkowski;
(c) purported to terminate Mr. Buczkowski’s employment without cause; (d) demanded
that Mr. Buczkowski transfer his shares in Madison Mechanical OS Corp. back to the
corporation for no consideration; (e) usurped the ongoing business of Madison
Mechanical, Inc. for the benefit of their new entity and themselves; (f) usurped the
name, goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical,
Inc.; (g) usurped corporate opportunities for the benefit of their new entity and
themselves, which rightfully belonged to Madison Mechanical, Inc. and Madison
Mechanical OS Corp.; and (h) dissolved Madison Mechanical, Inc,

168. Madison Mechanical OS Corp. has suffered monetary and non-monetary

harm as a result of the above breaches of fiduciary duty.

38
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 40 of 79

169. Any demand by Mr. Buczkowski on Madison Mechanical OS Corp. to
take legal action against Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr. Kraemer
would be futile because a majority of the directors and shareholders of the corporation
are so personally and directly conflicted or committed to the decisions in dispute that
they cannot reasonably be expected to respond to a demand in good faith and within
the ambit of the business judgment rule.

170. Nevertheless, on May 10, 2016, Mr. Buczkowski informed Mr. Haslam,
the Director and President of the corporation, of these breaches of fiduciary duty and
demanded that the corporation take legal action against Mr. Haslam, Mr. Garofalo,
Mr. Lombardo, and Mr. Kraemer.

171. By letter from counsel on May 13, 2016, Mr. Haslam on behalf of
Madison Mechanical OS Corp. informed Mr. Buczkowski that his demand “has been
considered by the Corporation’s Board and rejected as baseless.”

WHEREFORE, the Plaintiff, on behalf of Madison Mechanical OS Corporation,
demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December

13, 2007 to the present;

39
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 41 of 79

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

@. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (ii) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

e. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and

expenses incurred in prosecuting this action; and

40
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 42 of 79

g. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 5 - Breach of Fiduciary Duty

(Against Glenn A. Haslam, Gary Garofalo, Richard Lombardo, and
Lawrence Kraemer)

172. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

173. Defendants Glenn Haslam (54%), Gary Garofalo (13%), Lawrence
Kraemer (10%), and Richard Lombardo (10%) are the other shareholders of Madison
Mechanical OS Corp.

174. Upon information and belief, Defendant Haslam is the sole Director of
Madison Mechanical OS Corp, and is the President of the corporation.

175. As a director and officer of Madison Mechanical OS Corp, Mr. Haslam
owes fiduciary duties to the corporation and its shareholders.

176. Among other duties, Mr. Haslam owes duties of care, loyalty, and good
faith to the corporation and its shareholders.

177. Under Md. Code, Corps. & Assocs. § 2-405.1(a), Mr. Haslam has a duty
to, at all times, manage the corporation in good faith, in a manner he reasonably
believes to be in the best interests of the corporation; and with the care that an

ordinarily prudent person in a like position would use under similar circumstances.

41
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 43 of 79

178. Asa director and officer of the corporation, Mr. Haslam has a duty to not
usurp, for his personal benefit, a business opportunity rightfully belonging to the
corporation.

179. As shareholders of the corporation, Mr. Garofalo, Mr. Lombardo, and Mr.
Kraemer likewise owe duties of loyalty to the corporation, and may not usurp, for their
own personal benefit, a business opportunity rightfully belonging to the corporation.

180. Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr. Kraemer breached
the above duties when they (a) formed a new entity, Madison Mechanical Contracting,
LLC, to compete directly with Madison Mechanical OS Corp. and its subsidiary,
Madison Mechanical, Inc.; (b) usurped the ongoing business of Madison Mechanical,
Inc. for the benefit of their new entity and themselves; (c) usurped the name, goodwill,
trade secrets, assets, and accounts receivable of Madison Mechanical, Inc.; (d) usurped
corporate opportunities for the benefit of their new entity and themselves, which
rightfully belonged to Madison Mechanical, Inc.; and (e) dissolved Madison
Mechanical, Inc.

181. Madison Mechanical OS Corp. has suffered monetary and non-monetary
harm as a result of the above breaches of fiduciary duty.

182. Mr. Buczkowski suffered direct harm as a result of these breaches,
separate and distinct from the harm suffered by the corporation, in that Defendants
wrongfully terminated his employment and demanded that he transfer his shares in

Madison Mechanical OS Corp. back to the corporation for no consideration.

42
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 44 of 79

183. Furthermore, unlike all of the other shareholders of Madison Mechanical
OS Corp., Mr. Buczkowski is not a member of Madison Mechanical Contracting, LLC.

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

e. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; Gi) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit. of Madison Mechanical, Inc. or Madison Mechanical

OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison

43
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 45 of 79

Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

e, That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

f That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

g. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 6- Breach of Fiduciary Duty
(Derivative Action on Behalf of Madison Mechanical OS Corp.)

(Against Glenn A. Haslam, Gary Garofalo, Richard Lombardo, and
Lawrence Kraemer)

184. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

185. At all times relevant to this case, Mr. Buczkowski was, and remains, a
13% shareholder of Madison Mechanical OS Corp., a Maryland corporation.

186. Defendants Glenn Haslam (54%), Gary Garofalo (13%), Lawrence
Kraemer (10%), and Richard Lombardo (10%) are the other shareholders of Madison
Mechanical OS Corp.

187. Upon information and belief, Defendant Haslam is the sole Director of
Madison Mechanical OS Corp., and is the President of the corporation.

44
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 46 of 79

188. Asa director and officer of Madison Mechanical OS Corp., Mr. Haslam
owes fiduciary duties to the corporation and its shareholders.

189. Among other duties, Mr. Haslam owes duties of care, loyalty, and good
faith to the corporation and its shareholders.

190. Under Md. Code, Corps. & Assocs. § 2-405.1(a), Mr. Haslam has a duty
to, at all times, manage the corporation in good faith, in a manner he reasonably
believes to be in the best interests of the corporation; and with the care that an
ordinarily prudent person in a like position would use under similar circumstances.

191. Asa director and officer of the corporation, Mr. Haslam has a duty to not
usurp, for his personal benefit, a business opportunity rightfully belonging to the
corporation.

192. As shareholders of the corporation, Mr. Garofalo, Mr. Lombardo, and Mr.
Kraemer likewise owe duties of loyalty to the corporation, and may not usurp, for their
own personal benefit, a business opportunity rightfully belonging to the corporation.

198. In addition, as employees of Madison Mechanical OS Corp., Mr. Haslam,
Mr. Garofalo, Mr. Lombardo, and Mr. Kraemer have a duty of loyalty to the
corporation, and may not solicit for themselves business which their positions require
them to obtain for the corporation, their employer. They have a duty to refrain from
actively and directly competing with the corporation for customers and employees, and

must continue to exert their best efforts on behalf of the corporation.

45
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 47 of 79

194. Myr. Haslam, My. Garofalo, Mr. Lombardo, and Mr. Kraemer breached
the above duties when they (a) formed a new entity, Madison Mechanical Contracting,
LLC, to compete directly with Madison Mechanical OS Corp. and its subsidiary,
Madison Mechanical, Inc.; (b) usurped the ongoing business of Madison Mechanical,
Inc. for the benefit of their new entity and themselves; (c) usurped the name, goodwill,
trade secrets, assets, and accounts receivable of Madison Mechanical, Inc.; (d) usurped
corporate opportunities for the benefit of their new entity and themselves, which
rightfully belonged to Madison Mechanical, Inc. and Madison Mechanical OS Corp.;
and (e} dissolved Madison Mechanical, Inc.

195. Madison Mechanical OS Corp. has suffered monetary and non-monetary
harm as a result of the above breaches of fiduciary duty.

196. Any demand by Mr. Buczkowski on Madison Mechanical OS Corp. to
take legal action against Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr, Kraemer
would be futile because a majority of the directors and shareholders of the corporation
are so personally and directly conflicted or committed to the decisions in dispute that
they cannot reasonably be expected to respond to a demand in good faith and within
the ambit of the business judgment rule.

197. Nevertheless, on May 10, 2016, Mr. Buczkowski informed Mr. Haslam,
the Director and President of the corporation, of these breaches of fiduciary duty and
requested that the corporation take legal action against Mr. Haslam, Mr. Garofalo,

Mr. Lombardo, and Mr. Kraemer.

46
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 48 of 79

198. By letter from counsel on May 13, 2016, Mr. Hasiam on behalf of
Madison Mechanical OS Corporation informed Mr. Buczkowski that his demand “has
been considered by the Corporation’s Board and rejected as baseless.”

WHEREFORE, the Plaintiff, on behalf of Madison Mechanical OS Corporation,
demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

e. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; Gi) performing

services for the benefit of Madison Mechanical Contracting, LLC under subcontracts

47
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 49 of 79

entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (ii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

e. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

g. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 7— Tortious Interference with Economic Relations

 

(Against Glenn A. Haslam, Gary Garofalo,
Richard Lombardo, Lawrence Kraemer, Richard Arnold,
and Madison Mechanical Contracting, LLC)

199. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

200. On or about August 20, 2015, Richard Arnold, Glenn Haslam, Gary
Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical
Contracting, LLC.

201. Within months of its formation, Madison Mechanical Contracting, LLC

took over ongoing projects that were previously being performed by Madison

48
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 50 of 79

Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC and its members.

202. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc.

203. Madison Mechanical Contracting, LLC misappropriated the name,
goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

204. Defendants diverted corporate opportunities for new projects from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. to Madison Mechanical
Contracting, LLC.

205. Defendants used knowledge and information obtained through their
positions as shareholders, officers, directors, and/or employees of Madison Mechanical
OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate
opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical Contracting, LLC and its members.

206. Defendants dissolved Madison Mechanical, Inc.

207. Because Madison Mechanical, Inc. was a subsidiary of Madison
Mechanical OS Corp., the above actions by Defendants was to the detriment of
Madison Mechanical OS Corp.

208. Defendants thus took intentional and willful actions, which were

calculated to cause damage and loss to Madison Mechanical OS Corp. in its lawful

49
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 51 of 79

business, and which were done for the unlawful purpose of causing such damage and
loss, and which resulted in damage and loss to the corporation.

209. Mr. Buczkowski suffered direct harm as a result of the above tortious
interference, separate and distinct from the harm suffered by the corporation, in that
Defendants wrongfully terminated his employment and demanded that he transfer
his shares in Madison Mechanical OS Corp. back to the corporation for no
consideration.

210. Furthermore, unlike all of the other shareholders of Madison Mechanical
OS Corp., Mr. Buezkowski is not a member of Madison Mechanical Contracting, LLC.

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from

August 20, 2015 to the present;

50
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 52 of 79

e€, That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (ii) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iit) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

e. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

g. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 8 — Tortious Interference with Economic Relations
(Derivative Action on Behalf of Madison Mechanical OS Corp.)
(Against Glenn A. Haslam, Gary Garofalo,

Richard Lombardo, Lawrence Kraemer, Richard Arnold,
and Madison Mechanical Contracting, LLC)

51
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 53 of 79

211. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

212. On or about August 20, 2015, Richard Arnold, Glenn Haslam, Gary
Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical
Contracting, LLC.

213. Within months of its formation, Madison Mechanical Contracting, LLC
took over ongoing projects that were previously being performed by Madison
Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC and its members.

914. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc. Upon information
and belief, Madison Mechanical Contracting, LLC is using the trade name, Madison
Mechanical, Inc.

215. Madison Mechanical Contracting, LLC misappropriated the name,
goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

216. Defendants diverted corporate opportunities for new projects from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. to Madison Mechanical
Contracting, LLC.

217. Defendants used knowledge and information obtained through their
positions as shareholders, officers, directors, and/or employees of Madison Mechanical

OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate

52
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 54 of 79

opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical Contracting, LLC and its members.

218. Defendants dissolved Madison Mechanical, Inc.

219. Because Madison Mechanical, Inc. was a subsidiary of Madison
Mechanical OS Corp., the above actions by Defendants was to the detriment of
Madison Mechanical OS Corp.

220. Defendants thus took intentional and willful actions, which were
calculated to cause damage and loss to Madison Mechanical OS Corp. in its lawful
business, and which were done for the unlawful purpose of causing such damage and
loss, and which resulted in damage and loss te the corporation.

221. Any demand by Mr. Buczkowski on Madison Mechanical OS Corp. to
take legal action against Mr. Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, Mr.
Arnold, and Madison Mechanical Contracting, LLC would be futile because a majority
of the directors and shareholders of the corporation are so personally and directly
conflicted or committed to the decisions in dispute that they cannot reasonably be
expected to respond to a demand in good faith and within the ambit of the business
judgment rule.

222. Nevertheless, on May 10, 2016, Mr. Buczkowski informed Mr. Haslam,
the Director and President of the corporation, of the above tortious interference and
requested that the corporation take legal action against Mr. Haslam, Mr. Garofalo,

Mr. Lombardo, Mr. Kraemer, Mr. Arnold, and Madison Mechanical Contracting, LLC.

33
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 55 of 79

223. By letter from counsel on May 13, 2016, Mr. Haslam on behalf of
Madison Mechanical OS Corporation informed Mr. Buczkowski that his demand “has
been considered by the Corporation’s Board and rejected as baseless.”

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

C. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

e. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (i) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts

entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical

54
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 56 of 79

OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.; :

e. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

g. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 9 - Unjust Enrichment

(Against Glenn A. Haslam, Gary Garofalo,
Richard Lombardo, Lawrence Kraemer, Richard Arnold,
and Madison Mechanical Contracting, LLC)
224. The Plaintiff incorporates by reference the substance of all the foregoing

factual allegations.

225. On or about August 20, 2015, Richard Arnold, Glenn Haslam, Gary
Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical

Contracting, LLC.
226. Within months of its formation, Madison Mechanical Contracting, LLC

took over ongoing projects that were previously being performed by Madison

55
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 57 of 79

Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC and its members.

227. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc. Upon information
and belief, Madison Mechanical Contracting, LLC is using the trade name, Madison
Mechanical, Inc.

228. Madison Mechanical Contracting, LLC misappropriated the name,
goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

229. Defendants diverted corporate opportunities for new projects from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. to Madison Mechanical
Contracting, LLC.

230. Defendants used knowledge and information obtained through their
positions as shareholders, officers, directors, and/or employees of Madison Mechanical
OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate
opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical Contracting, LLC and its members.

231. Thus, benefits were conferred on Defendants by Madison Mechanical OS
Corp.

232. Defendants are aware and have knowledge of the benefits they received

from Madison Mechanical O5 Corp.

56
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 58 of 79

233, Under the circumstances, in would be inequitable for Defendants to
retain these benefits without paying the value of these benefits or returning the funds
wrongfully obtained to Madison Mechanical OS Corp.

234. Mr. Buczkowski suffered direct harm as a result of the above unjust
enrichment, separate and distinct from the harm suffered by the corporation, in that
Defendants wrongfully terminated his employment and demanded that he transfer
his shares in Madison Mechanical OS Corp. back to the corporation for no
consideration.

235. Furthermore, unlike all of the other shareholders of Madison Mechanical
OS Corp., Mr. Buczkowski is not a member of Madison Mechanical Contracting, LLC.

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

C. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,

2007 to the present;

37
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 59 of 79

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

e. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Ine. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (ii) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

Q. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived:

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

g. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 10 -— Unjust Enrichment

(Derivative Action on Behalf of Madison Mechanical OS Corp.)

58
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 60 of 79

(Against Glenn A. Haslam, Gary Garofalo,
Richard Lombardo, Lawrence Kraemer, Richard Arnold,
and Madison Mechanical Contracting, LLC)

236. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

237. On or about August 20, 2015, Richard Arnold, Glenn Haslam, Gary
Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical
Contracting, LLC.

238. Within months of its formation, Madison Mechanical Contracting, LLC
took over ongoing projects that were previously being performed by Madison
Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical, Contracting, LLC and its members.

239. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc. Upon information
and belief, Madison Mechanical Contracting, LLC is using the trade name, Madison
Mechanical, Inc.

240. Madison Mechanical Contracting, LLC misappropriated the name,
goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

241. Defendants diverted corporate opportunities for new projects from

Madison Mechanical, Ine. and Madison Mechanical OS Corp. to Madison Mechanical

Contracting, LLC.

59
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 61 of 79

242. Defendants used knowledge and information obtained through their
positions as shareholders, officers, directors, and/or employees of Madison Mechanical
OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate
opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical Contracting, LLC and its members.

243. Thus, benefits were conferred on Defendants by Madison Mechanical OS
Corp.

244, Defendants are aware and have knowledge of the benefits they received
from Madison Mechanical OS Corp.

245. Under the circumstances, in would be inequitable for Defendants to
retain these benefits without paying the value of these benefits or returning the funds
wrongfully obtained to Madison Mechanical OS Corp.

246. Any demand by Mr. Buczkowski on Madison Mechanical OS Corp. to
take legal action against Mr. Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, Mr.
Arnold, and Madison Mechanical Contracting, LLC would be futile because a majority
of the directors and shareholders of the corporation are so personally and directly
conflicted or committed to the decisions in dispute that they cannot reasonably be
expected to respond to a demand in good faith and within the ambit of the business
judgment rule.

247. Nevertheless, on May 10, 2016, Mr. Buezkowski informed Mr. Haslam,

the Director and President of the corporation, of the above unjust enrichment and

60
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 62 of 79

requested that the corporation take legal action against Mr. Haslam, Mr. Garofalo,
Mr. Lombardo, Mr. Kraemer, Mr. Arnold, and Madison Mechanical Contracting, LLC.

248. By letter from counsel on May 13, 2016, Mr. Haslam on behalf of
Madison Mechanical OS Corporation informed Mr. Buczkowski that his demand “has
been considered by the Corporation’s Board and rejected as baseless.”

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
18, 2007 to the present;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

é. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of

themselves individually or Madison Mechanical Contracting, LLC; (ii) performing

61
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 63 of 79

services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

@, That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

g, That the Court award the Plaintiff such other and further relief as in law

and justice he may be entitled to receive.

Count 11; Unfair Competition — Misappropriation of Trade Secrets

(Against Glenn A. Haslam, Gary Garofalo,
Richard Lombardo, Lawrence Kraemer, Richard Arnold,
and Madison Mechanical Contracting, LLC)
249. The Plaintiff incorporates by reference the substance of all the foregoing

factual allegations.
250. Onor about August 20, 2015, Richard Arnold, Glenn Haslam, Gary

Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical

Contracting, LLC.

62
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 64 of 79

951. Within months of its formation, Madison Mechanical Contracting, LLC
took over ongoing projects that were previously being performed by Madison
Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC and its members.

952. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc. Upon information
and belief, Madison Mechanical Contracting, LLC is using the trade name, Madison
Mechanical, Inc.

253. Madison Mechanical Contracting, LLC misappropriated the name,
goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

254. Defendants diverted corporate opportunities for new projects from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. to Madison Mechanical
Contracting, LLC.

255. Defendants used knowledge and information obtained through their
positions as shareholders, officers, directors, and/or employees of Madison Mechanical
OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate
opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical Contracting, LLC and its members.

256. In doing so, Defendants improperly acquired trade secrets that were

developed and/or possessed by Madison Mechanical OS Corp. and used those trade

63
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 65 of 79

secrets to the benefit of themselves individually and Madison Mechanical Contracting,
LLC, and to the detriment of Madison Mechanical OS Corp.

257. Defendants knew or should have known that the trade secrets were
acquired by improper means.

258. Madison Mechanical OS Corp. suffered, and continues to suffer, harm
due to the misappropriation of its trade secrets.

259. Mr. Buczkowski suffered direct harm as a result of the above
misappropriation of trade secrets, separate and distinct from the harm suffered by the
corporation, in that Defendants wrongfully terminated his employment and demanded
that he transfer his shares in Madison Mechanical OS Corp. back to the corporation
for no consideration.

260. Furthermore, unlike all of the other shareholders of Madison Mechanical
OS Corp., Mr. Buczkowski is not a member of Madison Mechanical Contracting, LLC.

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December

13, 2007 to the present;

64
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 66 of 79

C. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

a. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (ii) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

e. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

f. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and

expenses incurred in prosecuting this action; and

65
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 67 of 79

g. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 12: Unfair Competition —- Misappropriation of Trade Secrets

(Derivative Action on Behalf of Madison Mechanical OS Corp.)
(Against Glenn A. Haslam, Gary Garofalo,
Richard Lombardo, Lawrence Kraemer, Richard Arnold,
and Madison Mechanical Contracting, LLC)

261. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

262. On or about August 20, 2015, Richard Arnold, Glenn Haslam, Gary
Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical
Contracting, LLC.

963. Within months of its formation, Madison Mechanical Contracting, LLC
took over ongoing projects that were previously being performed by Madison
Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC and its members.

264. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc. Upon information
and belief, Madison Mechanical Contracting, LLC is using the trade name, Madison
Mechanical, Inc.

265. Madison Mechanical Contracting, LLC misappropriated the name,

goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

66
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 68 of 79

266. Defendants diverted corporate opportunities for new projects from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. to Madison Mechanical
Contracting, LLC.

267. Defendants used knowledge and information obtained through their
positions as shareholders, officers, directors, and/or employees of Madison Mechanical
OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate
opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical] Contracting, LLC and its members.

268. In doing so, Defendants improperly acquired trade secrets that were
developed and/or possessed by Madison Mechanical OS Corp. and used those trade
secrets to the benefit of themselves individually and Madison Mechanical Contracting,
LLC, and to the detriment of Madison Mechanical OS Corp.

269. Defendants knew or should have known that the trade secrets were
acquired by improper means.

270. Madison Mechanical OS Corp. suffered, and continues to suffer, harm
due to the misappropriation of its trade secrets.

271. Any demand by Mr. Buczkowski on Madison Mechanical OS Corp. to
take legal action against Mr. Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, Mr.
Arnold, and Madison Mechanical Contracting, LLC would be futile because a majority
of the directors and shareholders of the corporation are so personally and directly

conflicted or committed to the decisions in dispute that they cannot reasonably be

67
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 69 of 79

expected to respond to a demand in good faith and within the ambit of the business
judgment rule.

272. Nevertheless, on May 10, 2016, Mr. Buczkowski informed Mr. Haslam,
the Director and President of the corporation, of the above unfair competition and
misappropriation of trade secrets, and requested that the corporation take legal action
against Mr. Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, Mr. Arnold, and
Madison Mechanical Contracting, LLC.

273. By letter from counsel on May 13, 2016, Mr. Haslam on behalf of
Madison Mechanical OS Corporation informed Mr. Buczkowski that his demand “has
been considered by the Corporation’s Board and rejected as baseless.”

WHEREFORE, the Plaintiff demands:

a. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

b. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,

2007 to the present;

68
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 70 of 79

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

e. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (i) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

e. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

i. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

g, That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 13: Constructive Trust

(Against Glenn A. Haslam, Gary Garofalo,
Richard Lombardo, Lawrence Kraemer, Richard Arnold,

69
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 71 of 79

and Madison Mechanical Contracting, LLC)

274, The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

275. Onor about August 20, 2015, Richard Arnold, Glenn Haslam, Gary
Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical
Contracting, LLC.

276. Within months of its formation, Madison Mechanical Contracting, LLC
took over ongoing projects that were previously being performed by Madison
Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC and its members.

277. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc. Upon information
and belief, Madison Mechanical Contracting, LLC is using the trade name, Madison
Mechanical, Inc.

278. Madison Mechanical Contracting, LLC misappropriated the name,
goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

279. Defendants diverted corporate opportunities for new projects from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. te Madison Mechanical
Contracting, LLC.

280. Defendants used knowledge and information obtained through their

positions as shareholders, officers, directors, and/or employees of Madison Mechanical

70
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 72 of 79

OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate
opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical Contracting, LLC and its members.

281. In doing so, Defendants improperly acquired trade secrets that were
developed and/or possessed by Madison Mechanical OS Corp. and used those trade
secrets to the benefit of themselves individually and Madison Mechanical Contracting,
LLC, and to the detriment of Madison Mechanical OS Corp.

282. Thus, Mr. Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, Mr.
Arnold, and Madison Mechanical Contracting, LLC acquired property in which
Madison Mechanical OS Corp. and Mr. Buczkowski have a good and equitable interest
and claim.

283. Defendants acquired this property through fraud, misrepresentation,
and/or other improper methods.

284. Furthermore, Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr.
Kraemer acquired this property in breach of their fiduciary duties to, and confidential
relationship with, Madison Mechanical OS Corp. and Mr. Buczkowski.

285. Defendants have been unjustly enriched by wrongfully misappropriating
the name, goodwill, assets, records, trade secrets, accounts receivable, and corporate
opportunities of Madison Mechanical OS Corp.

286. Mr. Buczkowski suffered direct harm as a result of the above unjust

enrichment, separate and distinct from the harm suffered by the corporation, in that

7
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 73 of 79

Defendants wrongfully terminated his employment and demanded that he transfer
his shares in Madison Mechanical OS Corp. back to the corporation for no
consideration.

287. Furthermore, unlike all of the other shareholders of Madison Mechanical
OS Corp., Mr. Buczkowski is not a member of Madison Mechanical Contracting, LLC.

WHEREFORE, the Plaintiff demands:

a. That the Court charge upon Defendants a constructive trust consisting of
the name, goodwill, assets, records, trade secrets, accounts receivable, and any
revenue they wrongfully acquired from Madison Mechanical OS Corp., and order
Defendants to convey this property back to Madison Mechanical OS Corp.;

b. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December
13, 2007 to the present;

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 18,
2007 to the present;

e. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from

August 20, 2015 to the present;

72
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 74 of 79

f. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (ii) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

g. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation
be revived;

h. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

1. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

Count 14: Constructive Trust
(Derivative Action on Behalf of Madison Mechanical OS Corp.)
(Against Glenn A. Haslam, Gary Garofalo,

Richard Lombardo, Lawrence Kraemer, Richard Arnold,
and Madison Mechanical Contracting, LLC)

73
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 75 of 79

288. The Plaintiff incorporates by reference the substance of all the foregoing
factual allegations.

289. On or about August 20, 2015, Richard Arnold, Glenn Haslam, Gary
Garofalo, Richard Lombardo, and Lawrence Kraemer formed Madison Mechanical
Contracting, LLC.

290. Within months of its formation, Madison Mechanical Contracting, LLC
took over ongoing projects that were previously being performed by Madison
Mechanical, Inc. and began performing the projects for the benefit of Madison
Mechanical Contracting, LLC and its members.

291. Madison Mechanical Contracting, LLC assumed ongoing projects under
subcontracts that were entered into by Madison Mechanical, Inc. Upon information
and belief, Madison Mechanical Contracting, LLC is using the trade name, Madison
Mechanical, Inc.

292. Madison Mechanical Contracting, LLC misappropriated the name,
goodwill, assets, trade secrets, and accounts receivable of Madison Mechanical, Inc.

293. Defendants diverted corporate opportunities for new projects from
Madison Mechanical, Inc. and Madison Mechanical OS Corp. to Madison Mechanical
Contracting, LLC.

294. Defendants used knowledge and information obtained through their
positions as shareholders, officers, directors, and/or employees of Madison Mechanical

OS Corp. to compete with Madison Mechanical OS Corp. and divert corporate

74
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 76 of 79

opportunities from Madison Mechanical OS Corp. for the benefit of Madison
Mechanical Contracting, LLC and its members.

295. In doing so, Defendants improperly acquired trade secrets that were
developed and/or possessed by Madison Mechanical OS Corp. and used those trade
secrets to the benefit of themselves individually and Madison Mechanical Contracting,
LLC, and to the detriment of Madison Mechanical OS Corp.

296. Thus, Mr. Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, Mr.
Arnold, and Madison Mechanical Contracting, LLC acquired property in which
Madison Mechanical OS Corp. and Mr. Buczkowski have a good and equitable interest
and claim.

297. Defendants acquired this property through fraud, misrepresentation,
and/or other improper methods.

298. Furthermore, Mr. Haslam, Mr. Garofalo, Mr. Lombardo, and Mr.
Kraemer acquired this property in breach of their fiduciary duties to, and confidential
relationship with, Madison Mechanical OS Corp. and Mr. Buczkowski.

299. Defendants have been unjustly enriched by wrongfully misappropriating
the name, goodwill, assets, records, trade secrets, accounts receivable, and corporate
opportunities of Madison Mechanical OS Corp.

300. Any demand by Mr. Buczkowski on Madison Mechanical OS Corp. to
take legal action against Mr. Haslam, Mr. Garofalo, Mr. Lombardo, Mr. Kraemer, Mr.

Arnold, and Madison Mechanical Contracting, LLC would be futile because a majority

7
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 77 of 79

of the directors and shareholders of the corporation are so personally and directly
conflicted or committed to the decisions in dispute that they cannot reasonably be
expected to respond to a demand in good faith and within the ambit of the business
judgment rule.

301. Nevertheless, on May 10, 2016, Mr. Buczkowski informed Mr. Haslam,
the Director and President of the corporation, of the above actions and requested that
the corporation take legal action against Mr. Haslam, Mr. Garofalo, Mr. Lombardo,
Mr. Kraemer, Mr. Arnold, and Madison Mechanical Contracting, LLC.

302. By letter from counsel on May 13, 2016, Mr. Haslam on behalf of
Madison Mechanical OS Corporation informed Mr. Buczkowski that his demand “has
been considered by the Corporation’s Board and rejected as baseless.”

WHEREFORE, the Plaintiff demands:

a. That the Court charge upon Defendants a constructive trust consisting of
the name, goodwill, assets, records, trade secrets, accounts receivable, and any
revenue they wrongfully acquired from Madison Mechanical OS Corp., and order
Defendants to convey this property back to Madison Mechanical OS Corp.;

b. That the Court enter judgment in favor of Plaintiff and against
Defendants, and award damages in an amount exceeding $75,000;

c. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical OS Corp. from December

13, 2007 to the present;

76
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 78 of 79

d. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical, Inc. from December 13,
2007 to the present;

e. That the Court order Defendants to provide a full accounting of all
financial dealings and transactions of Madison Mechanical Contracting, LLC from
August 20, 2015 to the present;

f. That the Court enter a preliminary and permanent injunction
prohibiting Defendants from (i) using the name, goodwill, trade secrets, or assets of
Madison Mechanical, Inc. or Madison Mechanical OS Corp. for the benefit of
themselves individually or Madison Mechanical Contracting, LLC; (ii) performing
services for the benefit of Madison Mechanical Contracting, LLC under subcontracts
entered into by or for the benefit of Madison Mechanical, Inc. or Madison Mechanical
OS Corp.; and (iii) usurping corporate opportunities for themselves or Madison
Mechanical Contracting, LLC that rightfully belong to Madison Mechanical, Inc. or
Madison Mechanical OS Corp.;

g. That the Court issue a declaratory judgment that Defendants wrongfully
and improperly dissolved Madison Mechanical, Inc. and ordering that the corporation

be revived;

h. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and

expenses incurred in prosecuting this action; and

77
Case 1:17-cv-01357-SAG Document 91-18 Filed 10/10/19 Page 79 of 79

h. That the Court award Plaintiff his reasonable attorneys’ fees, costs, and
expenses incurred in prosecuting this action; and

i. That the Court award the Plaintiff such other and further relief as in law
and justice he may be entitled to receive.

JURY DEMAND
COMES NOW the Plaintiff, Robert Buczkowski, by and through counsel, and

demands a trial by jury as to all issues triable by jury in this matter.

Respectfully submitted,

hac Hh

fmothy F. Maloney *
Joséph M. Creed
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770
(301) 220-2200 (phone)
(301) 220-1214 (fax)
tmaloney@igllaw.com
icreed@igllaw.com

Counsel for Plaintiff

75
